Exhibit 10.1

AMENDMENT NO. 1
TO NOTE PURCHASE AGREEMENT


This Amendment No. 1 to Note Purchase Agreement (the "Amendment"), dated as of
March 10, 2011 is between AE ADVANCED FUELS KEYES, INC., a Delaware corporation
(the “Company”) and THIRD EYE CAPITAL CORPORATION, an Ontario corporation, as
agent (“Agent”).
 
RECITALS


A. The Company, Agent and the Purchasers named therein entered into a certain
Note Purchase Agreement, dated as of October 18, 2010 (as the same may be
further amended, restated, supplemented, revised or replaced from time to time,
the “Agreement”).  Capitalized terms used but not defined in this Amendment
shall have the meaning given to them in the Agreement.
 
B. The Company has requested and the Agent and Purchasers have agreed to, among
other things, provide for the issuance of additional Notes in the aggregate
principal amount of $3,500,000, on the terms and conditions contained herein.
 
AGREEMENT


SECTION 1.  Reaffirmation of Indebtedness.  The Company hereby confirms that as
of the date of this Amendment the outstanding principal balance of the Original
Notes and all accrued and unpaid interest thereon is $4,517,078.37.
 
SECTION 2.  Amendments.  As of the date hereof, the following sections of the
Agreement shall be and hereby are amended as follows:
 
(A)           Recitals Part of Agreement.  The foregoing recitals are hereby
incorporated into and made a part of this Agreement, including all defined terms
referenced therein.
 
(B)           Section 1.1 (Definitions). The definitions of “Budget,” “Fee
Letter,” “Guaranties,” “Notes” and “Security Documents” are deleted in their
entirety and replaced with the following:
 
“Budget” means the weekly budget for the Project prepared by the Company
attached hereto as Schedule B, together with any amendments, modifications or
updates to such budget, including as revised in connection with the issuance of
the Additional Notes, but only to the extent the same have been approved by
Agent.
 
 
1

--------------------------------------------------------------------------------

 
 
“Fee Letter” means, collectively, (i) the fee letter dated October 18, 2010 from
Agent to the Company and AE Biofuels and (ii) the fee letter dated March 10,
2011 from Agent to the Company and AE Biofuels, as the same may be amended,
modified or restated from time to time.
 
“Guaranties” mean, collectively, (i) that certain Limited Recourse Guaranty,
dated October 18, 2010 from McAfee Capital, LLC in favor of the Agent for the
benefit of the Purchasers, (ii) that certain Continuing and Unconditional
Guaranty dated October 18, 2010 from AE Biofuels in favor of the Agent for the
benefit of the Purchasers and (ii) that certain Unconditional Personal Guaranty
dated March 10, 2011 from Eric McAfee in favor of the Agent for the benefit of
the Purchasers, as any of the foregoing may be amended, modified or restated
from time to time.
 
“Notes” mean, collectively, (i) the Original Notes issued and purchased on the
Closing Date pursuant to Section 2.1 in the aggregate principal amount of
$4,500,000 and (ii) the Additional Notes issued and purchased on March 10, 2011
pursuant to Section 2.1 in the aggregate principal amount of $3,500,000 as the
same may be amended, restated or modified from time to time.
 
“Security Documents” shall mean, collectively, all Security Agreements, the
Guaranties, all Account Control Agreements, all pledge agreements, all UCC
financing statements and all other agreements, documents and instruments that
create or perfect the Liens in the Collateral, as the same may be modified,
amended or supplemented from time to time.
 
(C)           Section 2 (Authorization and Closing).  Sections 2.1, 2.2 and 2.3
of the Agreement are hereby deleted in their entirety and amended by inserting
the following in their place:
 
2.1           Authorization of the Note.  The Company has authorized the
issuance and sale to Purchaser of its Senior Secured Notes (i) in an aggregate
principal amount of up to $4,500,000 on the Original Closing Date (defined
below), in form and substance as set forth in Exhibit A attached hereto
(collectively, if more than one, the “Original Notes”, and individually, the
“Original Note”) and (ii) in an aggregate principal amount of up to $3,500,000
on the Additional Closing Date (defined below), in form and substance as set
forth in Exhibit A attached hereto (collectively, if more than one, the
“Additional Notes”, and individually, the “Additional Note”).  The Notes are
sometimes collectively referred to herein as the “Securities.”
 
2.2           Purchase and Sale of the Notes.  At the Original Closing (defined
below), the Company sold to Purchaser and, subject to the terms and conditions
set forth herein, Purchaser purchased from the Company one or more Original
Notes in the aggregate principal amount of $4,500,000.  At the Additional
Closing (defined below), the Company shall sell to Purchaser and, subject to the
terms and conditions set forth herein, Purchaser shall purchase from the Company
one or more Additional Notes in the aggregate principal amount of $3,500,000.
 
 
2

--------------------------------------------------------------------------------

 
 
2.3           The Closing.
 
(a)            Subject to Section 3 below, the closing of the purchase and sale
of the Original Notes (the “Original Closing”) took place on October 18, 2010
(the “Original Closing Date”).  At the Original Closing, the Company delivered
to Purchasers one or more instruments evidencing the Original Notes purchased by
Purchasers, issued in the name of Purchaser or its nominee, upon payment of the
purchase price thereof by wire transfer of immediately available funds as
directed by the Company, in the aggregate amount equal to $4,500,000.
 
(b)            Subject to Section 3 below, the closing of the purchase and sale
of the Additional Notes (the “Additional Closing”) shall take place on March 10,
2011 (the “Additional Closing Date”); provided that the Additional Notes shall
be deemed purchased by Purchasers on March 10, 2011.  At the Additional Closing,
the Company shall deliver to Purchasers one or more instruments evidencing the
Additional Notes to be purchased by Purchasers, issued in the name of Purchaser
or its nominee, upon payment of the purchase price thereof by wire transfer of
immediately available funds as directed by the Company, in the aggregate amount
up to $3,500,000.  Proceeds of the Additional Notes shall be deposited into an
account under the sole dominion and control of Agent (the “Additional Notes
Disbursement Account”) from which such proceeds shall be disbursed from time to
time in accordance with the Budget or as otherwise approved by Agent to finance
the Project.
 
(D)           Section 3 (Obligations of the Company at Closing).  Section 3 of
the Agreement is amended by inserting the following Section 3.10 after Section
3.9:
 
3.10          Obligations of the Company for Additional Notes. The obligation of
any Purchaser to purchase and pay for the Securities at the Additional Closing
is subject to the fulfillment as of the Additional Closing of the following
conditions to Agent’s and Purchaser’s satisfaction in their sole discretion:
 
(a)            Representations and Warranties; Covenants; No Event of
Default.  The representations and warranties contained in Section 6 hereof shall
be true and correct at and as of the Additional Closing as though then made, the
Company shall have performed all of the covenants required to be performed by it
hereunder and under the other documents, agreements and instruments executed in
connection herewith that are to be complied with or performed by the Company
and/or any of its Significant Affiliates on or prior to the Additional Closing
and there does not exist any state of facts that would constitute an Event of
Default.
 
(b)            Closing Documents.  The Company shall have delivered or caused to
be delivered to Agent and Purchaser all of the following documents, each in form
and content acceptable to Agent:
 
(i)            An Amendment No. 1 to Note Purchase Agreement, duly executed by
the Company;
 
(ii)            One or more Additional Notes in the aggregate principal amount
on the Additional Closing of $3,500,000, in each case duly completed and
executed by the Company;
 
 
3

--------------------------------------------------------------------------------

 
 
(iii)           the Fee Letter from Agent to the Company and AE Biofuels, duly
executed by the Company and AE Biofuels;
 
(iv)           the Unconditional Personal Guaranty, duly executed by Eric
McAfee;
 
(v)            a Pledge Agreement duly executed by McAfee Capital LLC pledging
in favor of Agent for the benefit of Purchasers 2,000,0000 shares of Solargen
Energy, Inc. (OTCBBO:SLGE), together with a duly signed and undated stock power
and all original stock certificates evidencing such shares;
 
(vi)           an Officer’s Certificate, dated the date of the Additional
Closing, stating that the conditions specified in this Section 3 have been fully
satisfied;
 
(vii)          certified copies of the resolutions duly adopted by the Company’s
board of directors authorizing the execution, delivery and performance of the
Transaction Documents in connection with the Additional Closing to which such
entity is a party and each of the other agreements contemplated hereby and
thereby, the issuance and sale of the Additional Notes, and the consummation of
all other transactions contemplated in connection therewith;
 
(viii)         a certificate of the secretary of the Company certifying the
names and the signatures of the officers of such entity authorized to sign the
Additional Notes and each of the other agreements, documents and instruments
contemplated hereby to which such entity is a party;
 
(ix)            a waiver from Cilion, Inc. in favor of Agent permitting Agent to
access the Cilion Plant and/or inspect the Collateral, together with copies of
all third party and governmental consents, approvals and filings required in
connection with the consummation of the transactions hereunder (including,
without limitation, all blue sky law filings and waivers of all preemptive
rights (except for preemptive rights granted in the Transaction Documents) and
rights of first refusal;
 
(x)            insurance certificates naming Agent as additional insured and
first loss payee on all property and liability insurance policies of the Company
pertaining to the Collateral; and
 
(xi)            such other documents relating to the transactions as Agent or
its special counsel may reasonably request in connection with the Additional
Closing, including, without limitation, each of the conditions set forth on the
Additional Closing Schedule attached hereto and made a part hereof.
 
(c)            Material Adverse Change.  (i) no material damage or destruction
to any of the Collateral or material depreciation thereof shall have occurred
and (ii) no material adverse change in the operation, financial condition or
business prospects of the Company or AE Biofuels shall have occurred.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)            Closing Fees and Expenses.  The Company shall have (i) paid to
Agent and Purchaser the fees set forth in a Additional Notes Fee Letter, and
(ii) reimbursed Purchaser for fees and expenses as provided in Section 8.1
hereof.
 
(e)            Compliance with Applicable Laws.  The purchase of the Additional
Notes by Purchasers hereunder shall not be prohibited by any applicable law or
governmental rule or regulation and shall not subject any Purchaser to any
penalty, liability or, in any Purchaser’s sole judgment, other onerous condition
under or pursuant to any applicable law or governmental rule or regulation, and
the purchase of the Additional Notes by Purchasers hereunder shall be permitted
by laws, rules and regulations of the jurisdictions and Governmental Authorities
and agencies to which any Purchaser is subject.
 
(E)           Sections 4.3 (Payment of Interest) and 4.3 (Payment of
Principal).  Sections 4.2 and 4.3 of the Agreement are deleted in their entirety
and amended by inserting the following in their place:
 
4.2           Payment of Interest.  The Company shall pay to the holder of the
Notes accrued interest on the first Business Day of each month (each an
“Interest Payment Date”), beginning November 1, 2010, at the Interest Rate.  On
the Maturity Date (defined below) interest on the principal balance of the Note
outstanding from the immediately preceding Interest Payment Date through and
including the Maturity Date shall be payable at the Interest Rate.  Interest
shall accrue on any principal payment due under this Notes and, to the extent
permitted by applicable law, on any interest that has not been paid on the date
on which it is due and payable until such time as payment therefore is actually
delivered to the holder of the Notes.  Notwithstanding the foregoing, interest
on the Notes shall not accrue or be payable on the principal amount of the Notes
or any portion thereof deposited into the Additional Notes Disbursement Account
(as defined in Section 2.3(b)) until such principal, or any portion thereof, is
disbursed by Agent to the Company in accordance with Section 2.3(b).
 
4.3           Payment of Principal; Waterfall on Notes.  On the first Business
Day of the month immediately following the substantial completion and
commencement of the Lease of the Cilion Plant and on the first Business Day of
each month thereafter, the Company shall pay to the holder of the Notes an
amount equal to the greater of (i) $200,000, (ii) $0.05 per gallon of ethanol
produced from the Cilion Plant and (iii) 50% of the Free Cash Flow of the
Company.  Additionally, all payments received by the Company on account of or in
connection with the Program shall be applied first to the repayment of principal
and interest outstanding on the Additional Notes.
 
For the avoidance of doubt and notwithstanding anything to the contrary
contained in this Agreement, except with respect to proceeds received by the
Company by or in connection with the Program which shall be applied first to
repay the Additional Notes in full, the Notes shall be pari passu and all other
amounts received by Agent or any Purchaser for the payment of principal and
interest on the Notes shall be applied pari passu among the Notes.
 
(F)           Section 4.6 (Mandatory Payment).  Section 4.6 of the Agreement is
amended by deleting the last paragraph in its entirety and inserting the
following in its place:
 
 
5

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained herein but except as
otherwise provided in Section 4.3 above, all prepayments pursuant to this
Section 4.6 shall be applied in the following order of priority to the payment
of: (i) all then unpaid fees and expenses of Agent and Purchasers under the
Notes and other Transaction Documents; (ii) accrued and unpaid interest on the
Notes (in such order as Agent shall determine in its sole discretion); and (iii)
the unpaid principal balance of the Notes.
 
(G)           Section 5.5(p) (Affirmative Covenants).  Section 5.4(p) of the
Agreement is deleted in its entirety and amended by inserting the following in
its place
 
(p)           Governmental and other Programs. Cause the proceeds of all
government grants, credits or programs that the Company or any Significant
Affiliate may enter into with, directly or indirectly, any Governmental
Authority, including, without limitation, the Program and the annual California
Energy Commission grant provided under the California Producer Incentive Program
to be applied to the repayment of the Notes in accordance with Section 4.6 of
this Agreement and, immediately upon the Company’s notice thereof, notify the
Agent in writing of receipt of any such proceeds.  The Company shall cause all
amounts received from time to time (or as a result of) the Program, into an
account with Heritage Bank subject to a first priority lien in favor of Agent
pursuant to a duly executed and delivered Account Control Agreement, and amounts
so deposited shall be applied to the repayment of the Notes in accordance with
Section 4.6 of this Agreement.


(H)           Section 5.5 (Financial Covenants).  Sections 5.5(a) and 5.5(b) of
the Agreement are deleted in their entirety and amended by inserting the
following in their place:
 
(a)           Minimum Quarterly Free Cash Flow.  The Company shall at all times
maintain Free Cash Flow for the periods indicated below in the minimum amounts
indicated below for such periods:
 
Quarterly Period
Minimum Free Cash Flow Amount
Quarter ending June 30, 2011
$1,000,000
Quarter ending September 30, 2011
$2,000,000
Quarter ending December 31, 2011 and each quarter thereafter
$1,400,000





(b)           Cilion Plant Minimum Quarterly Production.  Minimum quarterly
production of ethanol at the Cilion Plant for any quarter shall not be less than
the amounts indicated below for the quarterly periods indicated below:


Quarterly Period
Cilion Plant Minimum Quarterly Production (in millions of gallons)
Quarter ending June 30, 2011
5
Quarter ending September 30, 2011 and each quarter thereafter
10



 
6

--------------------------------------------------------------------------------

 
 
(I)            Section 7.1(xi) (Events of Default).  Section 7.1(xi) of the
Agreement is deleted in its entirety and amended by inserting the following in
its place:
 
(xi)           Eric McAfee, AE Biofuels or McAfee Capital LLC shall fail to
observe or perform any covenant, condition or agreement in their respective
Guaranties or the Guaranties shall be revoked by Eric McAfee, AE Biofuels or
McAfee Capital LLC; or
 
(J)            Section 7 (Events of Default).  Section 7 of the Agreement is
amended by inserting new Section 7.1(xiii) after Section 7.1(xii) as follows:
 
(xiii)          The Company fails to receive proceeds from the Program and/or
the annual California Energy Commission grant in accordance in the amounts to be
made thereunder or fails to pay any such proceeds received by the Company to TEC
as required by this Agreement.
 


SECTION 3.  Conditions to Effectiveness.  This Amendment, and the consents and
amendments contained herein, shall be effective only upon and subject to
satisfaction of the following conditions precedent (the date of satisfaction of
all such conditions being referred to herein as the “Effective Date”):
 
(A)           Agent shall have received and accepted an original of this
Amendment duly executed by the parties hereto and all other deliverables and
conditions set forth in new Section 3.10 of the Agreement as set forth above
shall have been received and accepted by Agent.
 
The Company acknowledges and agrees that the failure to perform, or cause the
performance, of the foregoing covenants and agreements will constitute an Event
of Default under the Agreement and Agent and Purchasers shall have the right to
demand the immediate repayment in full in cash of all outstanding Indebtedness
owing to Agent and Purchaser under the Agreement, the Note and the other
Transaction Documents.  In consideration of the foregoing and the transactions
contemplated by this Amendment, the Company hereby (a) ratifies and confirms all
of the obligations and liabilities of the Company owing pursuant to the
Agreement and the other Transaction Documents and (b) agrees to pay all costs
and expenses of Agent and Purchasers in connection with this Amendment.  Except
as expressly set forth herein, (a) the Agreement and the other Transaction
Documents remain in full force and effect, (b) this Amendment shall not be
deemed to be a waiver, amendment or modification of, or consent to or departure
from, any provisions of the Agreement or the other Transaction Documents or to
be a waiver of any provision or Event of Default under the Agreement or the
other Transaction Documents whether arising before or after the date hereof or
as a result of the transactions contemplated hereby (except for the specific
waiver referenced above), and (c) this Amendment shall not preclude the future
exercise of any right, remedy, power or privilege available to Agent and/or
Purchasers whether under the Transaction Documents or otherwise.
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION 4.  Limited Waiver.   Agent waives the requirement contained in the
McAfee Capital LLC Limited Recourse Guaranty or any other Transaction Document
that the EPM Shares be transferred into an account with Morgan Stanley in the
name of Agent. Except as expressly provided herein, nothing contained herein
shall be construed as a waiver by Agent or Purchasers of any covenant or
provision of the Agreement, the McAfee Capital LLC Limited Recourse Guaranty,
the other Transaction Documents, this Amendment, or of any other contract or
instrument among the Company, any of its Subsidiaries, Purchasers and Agent, and
the failure of Agent or Purchasers at any time or times hereafter to require
strict performance by the Company or any of its Subsidiaries of any provision
thereof shall not waive, affect or diminish any right of Agent or Purchasers to
thereafter demand strict compliance therewith.  Agent and Purchasers hereby
reserve all rights granted under the Agreement, the Transaction Documents, this
Amendment and any other contract or instrument among the Company and/or any of
its Subsidiaries, Purchasers and Agent.
 
SECTION 6.  Agreement in Full Force and Effect as Amended.  Except as
specifically amended, consented and/or waived hereby, the Agreement and other
Transaction Documents shall remain in full force and effect and are hereby
ratified and confirmed as so amended.  Except as expressly set forth herein,
this Amendment shall not be deemed to be a waiver, amendment or modification of
any provisions of the Agreement or any other Transaction Document or any right,
power or remedy of Agent or Purchasers, nor constitute a waiver of any provision
of the Agreement or any other Transaction Document, or any other document,
instrument and/or agreement executed or delivered in connection therewith or of
any Default or Event of Default under any of the foregoing, in each case whether
arising before or after the date hereof or as a result of performance hereunder
or thereunder.  This Amendment also shall not preclude the future exercise of
any right, remedy, power, or privilege available to Agent and/or Purchasers
whether under the Agreement, the other Transaction Documents, at law or
otherwise.  All references to the Agreement shall be deemed to mean the
Agreement as modified hereby.  This Amendment shall not constitute a novation or
satisfaction and accord of the Agreement and/or other Transaction Documents, but
shall constitute an amendment thereof.  The parties hereto agree to be bound by
the terms and conditions of the Agreement and Transaction Documents as amended
by this Amendment, as though such terms and conditions were set forth
herein.  Each reference in the Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of similar import shall mean and be a reference to
the Agreement as amended by this Amendment, and each reference herein or in any
other Transaction Document to the “Agreement” shall mean and be a reference to
the Agreement as amended and modified by this Amendment.
 
SECTION 7.   Representations.  The Company hereby represents and warrants to
Agent and Purchasers as of the date of this Amendment and as of the date hereof
as follows:  (A) it is duly incorporated or organized, validly existing and in
good standing under the laws of its jurisdiction of organization; (B) the
execution, delivery and performance by it of this Amendment and all other
Transaction Documents executed and/or delivered in connection herewith are
within its powers, have been duly authorized, and do not contravene (i) its
articles of organization, operating agreement, or other organizational
documents, or (ii) any applicable law; (C) no consent, license, permit, approval
or authorization of, or registration, filing or declaration with any
Governmental Authority or other Person, is required in connection with the
execution, delivery, performance, validity or enforceability of this Amendment
or any other Transaction Documents executed and/or delivered in connection
herewith by or against it; (D) this Amendment and all other Transaction
Documents executed and/or delivered in connection herewith have been duly
executed and delivered by it; (E) this Amendment and all other Transaction
Documents executed and/or delivered in connection herewith constitute its legal,
valid and binding obligation enforceable against it in accordance with their
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by general principles of equity; (F) after
giving effect to this Amendment, it is not in default under the Transaction
Documents and no Event of Default exists, has occurred and is continuing or
would result by the execution, delivery or performance of this Amendment; and
(G) the representations and warranties contained in the Transaction Documents
are true and correct in all material respects as of the date hereof as if then
made, except for such representations and warranties limited by their terms to a
specific date.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 8.   Miscellaneous.
 
(A)           This Amendment may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.  Each party agrees that it will be bound by its own facsimile
signature and that it accepts the facsimile signature of each other party.  The
descriptive headings of the various sections of this Amendment are inserted for
convenience of reference only and shall not be deemed to affect the meaning or
construction of any of the provisions hereof or thereof.  Whenever the context
and construction so require, all words herein in the singular number herein
shall be deemed to have been used in the plural, and vice versa, and the
masculine gender shall include the feminine and neuter and the neuter shall
include the masculine and feminine.
 
(B)           This Amendment may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified without the
written consent of the Company and Agent.  This Amendment shall be considered
part of the Agreement and shall be a Transaction Document for all purposes under
the Agreement and other Transaction Documents.
 
(C)           This Amendment, the Agreement and the Transaction Documents
constitute the final, entire agreement and understanding between the parties
with respect to the subject matter hereof and thereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties, and shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto and thereto.  There are no
unwritten oral agreements between the parties with respect to the subject matter
hereof and thereof.
 
(D)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.
 
 
9

--------------------------------------------------------------------------------

 
 
(E)           The Company may not assign, delegate or transfer this Amendment or
any of its rights or obligations hereunder.  No rights are intended to be
created under this Amendment for the benefit of any third party done, creditor
or incidental beneficiary of the Company or any of its Subsidiaries.  Nothing
contained in this Amendment shall be construed as a delegation to Agent or
Purchasers of the Company’s or any of its Subsidiaries’ duty of performance,
including, without limitation, any duties under any account or contract in which
Agent or Purchasers have a security interest or lien.  This Amendment shall be
binding upon the Company and its respective successors and assigns.
 
(F)           All representations and warranties made in this Amendment shall
survive the execution and delivery of this Amendment and no investigation by
Agent or Purchasers shall affect such representations or warranties or the right
of Agent or Purchasers to rely upon them.
 
(G)           THE COMPANY HEREBY ACKNOWLEDGES THAT THE COMPANY’S PAYMENT
OBLIGATIONS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF RECISSION,
SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM AGENT OR ANY PURCHASER.  THE COMPANY
HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT AND EACH
PURCHASER AND THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH THE
COMPANY MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING,
WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING
OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE AGREEMENT OR OTHER TRANSACTION
DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.
 
 
10

--------------------------------------------------------------------------------

 
 
This Amendment is executed as of the date stated at the beginning of this
Amendment.
 
 

  THIRD EYE CAPITAL CORPORATION, as Agent                             By:  /s/
David G Alexander     Name:
David G. Alexander
    Title:
Managing Director
                    AE ADVANCED FUELS KEYES, INC.                            
By:  /s/ Eric A. McAfee     Name: Eric A. McAfee     Title: CEO                
 

 
 
11